In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Westchester County (Ruskin, J.), entered November 18, 1993, which, upon a jury verdict finding that the respondents’ negligence was not a proximate cause of the accident, dismissed the complaint insofar as it is asserted against the respondents.
*613Ordered that the judgment is affirmed, with costs.
The plaintiff’s claim regarding the inconsistency of the verdict is unpreserved for appellate review (see, Gross v Fontano, 206 AD2d 505). In any event, the verdict was not inconsistent (see, Rubin v Pecoraro, 141 AD2d 525).
Further, the jury’s findings were not against the weight of the evidence, as they were supported by a fair interpretation of the evidence (see, Briccio v Disbrow, 212 AD2d 565; Moskowitz v Israel, 209 AD2d 676). Sullivan, J. P., Miller, Thompson and Ritter, JJ., concur.